Title: To George Washington from George Muse, 8 April 1783
From: Muse, George
To: Washington, George


                        
                            Honorable sir
                            Virginia Caroline april 8th 1783
                        
                        I am in want of Cash To answer Publick Claims—You are Indebted To me £40.0.0 for mine and servants Expences
                            To fort Pitt In consequence of the Lands agreed on pr Bond and attending on the divition with Doct. Craig and Capt.
                            Bronaugh—I shall be oblige to you To Point out when I can receive the Cash—at which time & Place I will present a
                            state of the acct If required—Please write me by first Post—I rejoice in your Success of a Peace—and am yrs Very
                            Respectfully
                        
                            Geo. Muse
                        
                        
                            P.S. I have apply’d to Mr Lun Washington—that application will be sent you—by Promise from Mr
                                Washington To be more Explecit—the charge is for my Travels to & from Fort Pitt.
                        
                    